ITEMID: 001-4884
LANGUAGEISOCODE: ENG
RESPONDENT: AUT
BRANCH: ADMISSIBILITY
DATE: 1998
DOCNAME: HOCHREINER v. AUSTRIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicants are a couple. They are farmers residing in Linz, Upper Austria. In the proceedings before the Court they are represented by Mr. Josef Lindlbauer, a lawyer practising in Enns.
On 14 June 1968 the Federal Ministry for Defence (Bundesministerium fűr Landesverteidigung) issued a decree (Verordnung) under the Ammunition Depot Act (Munitionslagergesetz) declaring that parts of the applicants’ land fell within the danger zone (Gefährdungsbereich) of the Ebelsberg ammunition depot. It appears that certain restrictions on the use of the property at issue follow from such a declaration.
On 9 July 1969 the applicants lodged a request for compensation with the Linz District Court (Bezirksgericht).
On 21 April 1981 the Federal Ministry for Defence issued a second decree including two further plots of land belonging to the applicants in the danger zone of the Ebelsberg ammunition depot. The decree entered into force on 1 May 1981.
On 22 February 1989 the applicants, represented by counsel, specified their compensation claim as regards the plots of land affected by the 1968 decree and extended their claim as regards the plots of land affected by the 1981 decree.
On 28 November 1990 the Linz District Court dismissed the applicants’ compensation claim as regards damages resulting from the 1968 decree as well as regards damages resulting from the 1981 decree. Referring to the relevant provisions of the Ammunition Depot Act, the court noted that anyone claiming damages resulting from a decree under the said Act had to file a request for compensation within one year of the entry into force of the respective decree. As to the 1968 decree, the applicants had filed their compensation claim within the time-limit. However, they had implicitly waived their right to compensation as they had not pursued their claim for twenty years. As to the 1981 decree, the applicants had only filed their request on 22 February 1989. The court noted that the applicants had claimed to have made a supplementary request when lodging their first claim, in which they requested the court to take any changes of the danger zone into account and to take any necessary steps to compensate them for future damages. The court explicitly noted that it was irrelevant whether or not the applicants had filed the said supplementary request. Even if it had been made as claimed by the applicants, it did not fulfil the requirements of a compensation claim as is did not specify the plots of land concerned and the amount of compensation requested. The applicants had only made these submissions on 22 February 1989, i.e. outside the one year time-limit.
On 19 March 1991 the Linz Regional Court (Landesgericht) upheld the District Court’s decision as regards the refusal of compensation for damages resulting from the 1981 decree. However, it quashed the said decision as regards the refusal of damages resulting from the 1968 decree and referred the case back to the District Court. Subsequently, the applicants were granted compensation in this respect.
On 10 September1991 the Supreme Court (Oberster Gerichtshof) dismissed the applicants’ appeal on points of law. Referring to the relevant provisions of the Ammunition Depot Act, it noted that the claim to compensation only arises once the respective decree is issued. Thus, even assuming that the applicants had in 1969 filed a supplementary request relating to possible future damages, such a request was inadmissible. As the applicants failed to specify their compensation claim within one year of the entry into force of the 1981 decree, their request was out of time and had to be rejected.
